Exhibit 10.3


AT-WILL EMPLOYMENT AGREEMENT


THIS AT-WILL EMPLOYMENT AGREEMENT (the “Agreement”) is made by and between NDB
Energy, Inc. (the “Company”) and James J. Cerna, Jr. (the “Executive”), dated as
of the 29th day of July, 2011 (each a “Party” and, collectively the “Parties”).


RECITALS


WHEREAS, the Company wishes to employ the Executive as its President and Chief
Executive Officer and the Executive agrees to be employed as the Company’s Chief
Executive on the terms and subject to the conditions set herein; and


WHEREAS, the Employee represents that he has the requisite skills,
qualifications and knowledge to serve as the Company’s President and Chief
Executive Officer.


NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants herein contained, the parties agree as follows:


1.  
Employment. The Company hereby agrees to employ the Executive, and the Executive
hereby agrees to be employed with the Company on the terms and subject to the
conditions set herein.



2.  
At-Will Employment. Anything herein to the contrary notwithstanding, Executive’s
employment with and by the Company is an “at-will employment” arrangement and
may be terminated by Executive or the Company at any time, with or without
cause, and for any reason whatsoever, upon written notice.



3.  
Position and Duties.



a.  
Title and Responsibility. The Executive shall report and be responsible the
Board of Directors (the “Board”) of the Company or such persons as the Board may
designate.



b.  
Responsibilities. Company hereby engages Executive to provide his exclusive
services as President and Chief Executive Officer. Pursuant to the terms and
conditions hereof, Executive hereby accepts such engagement. Executive shall
render all services usually and customary rendered by and required of executives
similarly employed in the Oil and Gas industry. Executive shall report only the
Board of Directors of the Company.



c.  
Full Time Efforts. Except during vacations, holidays and other leave time,
Executive agrees to devote his full time efforts, professional attention,
knowledge, and experience as may be necessary to carry on his duties pursuant to
this Agreement and the fulfillment of Executives responsibilities as set forth
in Paragraph 3(b). For purposes of clarity, except with respect to subsidiaries
of the Company, Executive may not render executive services to, or serve as a
director of, any other Person without the prior approval of the Board. However,
nothing in this Paragraph 3(c) shall be construed as preventing Executive from
pursuing any of the following: (i) investing and managing Executive’s personal
assets and investments, so long as such assets and investments are not in
businesses which are in direct competition with the Company or otherwise present
a conflict of interest with the Company; (ii) trading securities as an
associated person of a registered broker-dealer as long as Executive does not
trade securities of the Company or in violation of the Company’s inside
information policy; and (iii) participating in civic, charitable, religious,
industry and professional organizations and functions..

 
 
 

--------------------------------------------------------------------------------

 
 
4.  
Compensation.



a.  
Base Salary. Commencing July 29, 2011 (the “Start Date”), Executive shall be
paid a monthly salary of $15,000 (and as modified from time to time hereunder,
the “Monthly Payment”) ($180,000 per year), subject to applicable tax
withholding, the salary is payable in 24 installments of $7,500 each on the 15th
and last day of each calendar month during the term of this Agreement. The
Monthly Payment shall be prorated for any partial months during the term of this
Agreement. The salary component of Executive’s compensation hereunder shall be
subject to periodic review and adjustment in accordance with the Company's
salary review policies and practices then in effect for its senior management.



b.  
Vacation. Executive shall be entitled to two weeks of paid vacation each
calendar year. Vacation will accrue beginning on January 1 of each year. No
compensation shall be paid for accrued but untaken vacation.



c.  
Expenses. During the Employment Period, the Executive shall be entitled to
receive prompt reimbursement for all reasonable business-related expenses
incurred by the Executive in accordance with the policies and procedures of the
company as applicable to its senior executives.



d.  
Other Executive Benefits. Without limiting the forgoing provisions of this
Paragraph 4, during the Employment Period the Executive shall be entitled to
participate in or be covered under all compensation, bonus, pension, retirement,
and welfare and fringe benefit plans, programs and policies of the Company
applicable to senior executives of the Company.



e.  
Stock Options. To the extent Executive receives stock options in the Company,
the stock options will accelerate vesting in order to become fully vested upon
Executive’s termination of his employment for a Change of Control, or upon
termination of his employment by the Company, other than For Cause (as defined
below). Executive shall not receive any stock options in connection with his
entering into this Agreement but is entitled to receive future option awards at
the sole discretion of the Company’s Board of Directors.

 
 
2

--------------------------------------------------------------------------------

 
 
5.  
Termination.



a.  
Manner of Termination. The Company and Executive may terminate this Agreement,
with or without cause, for any reason whatsoever, by providing written notice to
the other specifying the date of termination.



b.  
Effect of Termination.



i.  
Payments. In the event this Agreement is terminated pursuant to Paragraph 5(a),
the Executive’s rights and the Company’s obligations hereunder shall cease as of
the effective date of the termination; provided, however, that the Company shall
pay the Executive: (i) his Monthly Payment, prorated through the Termination
Date; (ii) any accrued and unpaid business related expenses through the
Termination Date, (iii) any other Executive Benefits, as defined above, due to
Executive, prorated through the Termination Date, (iv) and, if terminated by the
Company, and subject to Executive’s compliance with the requirements of
Paragraph 5(b)(ii), the “Severance Payment” as defined and calculated pursuant
to Paragraph 5(b)(ii). All payments (other than the Severance Payment, will be
made in accordance with the Company’s regular payroll procedures through the
date of termination; and the full payment all of payments and benefits due to
Executive upon termination shall completely and fully discharge and constitute a
release by Executive of any and all obligations and liabilities of the Company
to Executive, including, without limitation, the right to receive the Monthly
Payment, options and all other compensation or benefits provided for in this
Agreement, and Executive shall not be entitled to any further compensation,
options, or severance compensation of any kind, and shall have no further right
or claim to any compensation, options, benefits or severance compensation under
this Agreement or otherwise against the Company or its affiliates, from and
after the date of such termination, except as provided by the terms of the Stock
Option Agreement, any benefit plan under which Executive is participating.



ii.  
Severance. In the event of a termination of this Agreement by the Company
Executive will be entitled to a severance payment (the “Severance Payment”)
equal to one Monthly Payment, in effect on the date of the Company’s Termination
Notice, for every four (4) month period that Executive has been employed by the
Company pursuant to this Agreement up to a maximum aggregate Severance Payment
equal to six (6) Monthly Payments, provided that (a) Executive has delivered to
the Company the General Release substantially in the form of Appendix A hereto,
and (b) a written statement of Executive’s compliance with the provisions of
this Paragraph 5. The Severance Payment shall be subject to any applicable tax
withholdings.



iii.  
Resignation. The termination of this Agreement pursuant to this Paragraph 5
shall constitute Executive’s resignation from any and all Executive Positions
and, if applicable, as a Director of the Company effective as of the date of
termination.



6.  
Non-competition.



a.  
Scope. In the case of the Executive’s termination of employment, including due
to the expiration of the Employment Period, the Executive shall not, for one
year following the Date of Termination, (a) divert any competitor of the Company
in the business conducted by the Company (the “Designated Industry”) any active
project of the Company; or (b) solicit or encourage any officer, Employee or
consultant of the Company to leave their employ for employment by or with any
competitor of the Company in the Designated Industry. If at any time the
provisions of this Paragraph 6 shall be determined to be invalid or
unenforceable, by reason of being vague or unreasonable as to area, duration or
scope of activity, this Paragraph 6 shall be considered divisible and shall
become and be immediately amended to apply only to such area, duration and scope
of activity as shall be determined to be reasonable and enforceable by the court
or other body having jurisdiction over the matter; and the Executive agrees that
this Paragraph 6 as so amended shall be valid and binding as though any invalid
or unenforceable provision had not been included herein. Nothing in this
Paragraph 6 shall prevent or restrict the Executive from engaging in any
business or industry other than the Designated Industry in any capacity.

 
 
3

--------------------------------------------------------------------------------

 
 
b.  
Irreparable Harm. The Executive agrees that any remedy at law for any breach of
this Paragraph 6 shall be inadequate and that the Company shall be entitled to
adjunctive relief.



7.  
Arbitration. If a dispute arises between the parties respecting the terms of
this Agreement or Executive’s employment with the Company, including, without
limitation, any dispute with respect to the validity of this Agreement or this
arbitration clause, such dispute shall be finally resolved by binding
arbitration as follows. Any party may require that the dispute be submitted to
binding arbitration, and in such event dispute shall be settled by arbitration
in accordance with the commercial Arbitration Rules of the American Arbitration
Association. If a matter is submitted to arbitration, each of the parties shall
choose one arbitrator. The arbitrators selected by the two parties shall choose
a third arbitrator who shall act as chairman and shall be an attorney and a
member of the panel of the American Arbitration Association. Each party shall
agree to a speedy hearing upon the matter in dispute and the judgment upon the
award rendered by the arbitrators may be entered in any court having
jurisdiction thereof. The place of arbitration shall be California.
Notwithstanding anything to the contrary contained herein, no discovery shall be
permitted in the arbitration proceeding.



8.  
Successors.



a.  
This agreement is personal to the Executive and, without written consent of the
Company, shall not be assignable by the Executive otherwise than by will or the
laws of descent and distribution. This Agreement shall insure the benefit of and
be enforceable by the Executive’s legal representatives.

 
b.  
This agreement shall insure to the benefit of and be binding upon Company and
its successors. The Company shall require any successor to all or substantially
all of the business and/or assets of the Company, weather direct or indirect, by
an agreement in form and substance reasonably satisfactory to the Executive,
expressly to assume and agree to perform this Agreement.



9.  
Miscellaneous.



a.  
Withholding. Any payments provided for hereunder shall be paid net of any
applicable withholding required under federal, state or local law and any
additional withholding to which the Executive has agreed.



b.  
Applicable Law. This Agreement shall be governed by and construed in accordance
with the laws of California, applied without reference to principles of conflict
of laws.



c.  
Amendments. This Agreement may not be amended or modified otherwise than by a
written agreement executed by the parties hereto or their respective successors
and legal representatives.

 
 
4

--------------------------------------------------------------------------------

 
 
d.  
Notices. All notices and other communications hereunder shall be in writing and
shall be deemed to have been duly given and delivered or mailed to the other
party by registered or certified mail, return receipt requested, postage paid,
addressed as follows:



If to the Company:
NDB Energy, Inc.
1200 G Street, NW,
Suite 800,
Washington, DC 20005


With a copy, which shall not constitute notice to:


Sierchio & Company, LLP
430 Park Avenue,
Suite 702
New York, NY 10022
Attn: Joseph Sierchio, Esq.


If to the Executive:
James J. Cerna


Or to such other address as either party shall have furnished to the other in
writing in accordance herewith, except that notice of change of address shall be
effective only when actually received by the addressee.


e.  
Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement.



f.  
Waiver. Waiver by any party hereto of any breach or default by any other party
of any of the terms of this Agreement shall not operate as a waiver of any other
breach or default, whether similar to or different from the breach or default
waived.



g.  
Entire Agreement. This agreement constitutes the entire agreement between the
parties hereto with respect to matters referred to herein, and no other
agreement, verbal or otherwise, shall be binding as between the parties unless
it is in writing and signed by the party against whom enforcement is sought. All
prior and contemporaneous agreements and understandings between the parties with
respect to the subject matter of this Agreement are superseded by this
Agreement.



h.  
Survival. The respective rights and obligations of the parties hereunder shall
survive any termination of this Agreement to the extent necessary to the
intended preservation of such rights and obligations.



i.  
Captions and References. The captions of this Agreement are not part of the
provisions hereof and shall have no force or effect. References in this
Agreement to a paragraph number are references to numbered paragraphs of the
Agreement unless otherwise specified.



j.  
Consent to Jurisdiction. Each of the parties to this Agreement hereby submits to
the exclusive jurisdiction of the courts of the State of California and the
Federal courts of the United States of America located in such state solely in
respect of the interpretation of the provisions of this Agreement, and hereby
waives, and agrees not to assert, as a defense in any action, suit or proceeding
for the interpretation and enforcement of this Agreement that it is not subject
thereto; that such action, suit or proceeding may not be brought or is not
maintainable in said courts; that this Agreement may not be enforced in or by
said courts that its property is exempt or immune from execution; that the
suite, action or proceeding is brought in an inconvenient forum; or that the
venue of the suit, action or proceeding is improper.

 
 
5

--------------------------------------------------------------------------------

 
 
k.  
Definitions. For purposes of this Agreement the following capitalized terms
shall have the following meaning:



i.  
“Change in Control” means:



1.  
 a merger or consolidation of the Company with or into another corporation in
which the Company shall not be the surviving corporation (for purposes of this
clause 1., a merger or consolidation in which the Company becomes a subsidiary
of another entity shall not be deemed a transaction in which the Company is the
surviving corporation);



2.  
 a dissolution of the Company,



3.  
a transfer of all or substantially all of the assets of the Company in one
transaction or a series of related transactions to one or more other persons or
entities;



4.  
 any “person” or “group” (as those terms are used in Sections 13(d) and 14(d) of
the Securities Exchange Act of 1934, as amended from time to time (the “1934
Act”), becomes the “beneficial owner” (as defined in Rule 13d-3 of the 1934
Act), directly or indirectly, of securities of the Company representing 50% or
more of the combined voting power of the Company’s then outstanding securities;



5.  
a significant reorganization of the Company, such as a spin-off, sale of assets
of a business or other restructuring, and as a result, the duties and
responsibilities of the Executive are materially reduced.



ii.  
“For Cause” means termination of Executive’s employment for:



1.  
 an intentional act of fraud, embezzlement, theft or any other material
violation of law that occurs during or in the course of Executive’s employment
with company; or,



2.  
 an act or moral turpitude.

 
 
6

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Executive has hereunto set his hand and the Company has
caused this At-Will Employment Agreement to be executed in its name on its
behalf all as of the day and year first from above.
 

 
NDB ENERGY, INC.




By:______________________________
Name:
Title:
         
JAMES J. CERNA, JR.




By:______________________________
Name:    James J. Cerna, Jr.

 
 
7

--------------------------------------------------------------------------------

 
 